NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WALTER LANDAVERDE PEREZ,                        No.    14-72389

                Petitioner,                     Agency No. A076-219-621

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Walter Landaverde Perez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We dismiss in part and deny in part the petition for review.

      In denying his withholding of removal claim, the BIA found that Perez

failed to establish that Salvadoran returnees with perceived wealth was a

cognizable social group. The BIA further found that, even if cognizable, Perez

failed to show a nexus between the harm he feared and a protected ground. In his

opening brief, Perez contends for the first time that he established eligibility for

withholding of removal based on a particular social group of returning Salvadorans

accompanied by his or her U.S. citizen children. We lack jurisdiction to consider

this. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency). Apart from this

argument, Perez does not challenge the BIA’s grounds for denying withholding of

removal. Thus, we deny the petition as to Perez’s withholding of removal claim.

      Substantial evidence supports the agency’s denial of Perez’s CAT claim

because he failed to establish it is more likely than not that he would be tortured by

or with the consent or acquiescence of the government of El Salvador.




                                           2                                    14-72389
See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                  14-72389